Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                DETAILED ACTION
Status of claims: claims 1-8 are pending. Claims 1-8 are drawn to one invention and thus are under examination. 
                            Foreign priority and continuation data           
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an application JAPAN 2016-065396 filed in Japan on 3/29/2016.
Also, this application is a DIV of 16139620 filed 9/24/2018 (now abandoned) which is a CON of PCT/JP2017/012284 filed 3/27/2017. 
			         IDS 
The references cited in the information disclosure statement (IDS) filed 4/30/2021, the IDS filed 1/29/2020, the IDS filed 9/29/2020, the IDS filed 3/23/2020, The IDS filed 2/20/2020, the IDS filed 4/30/2021, and the IDS filed 5/28/2021  have been considered by Examiner.    
              Sequence Compliance
Requirements for patent applications containing nucleotide and/or amino acid sequence disclosures
items 1) and 2) provide general guidance related to requirements for sequence disclosures.
1) 37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted: 
a) via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying: 
i) the name of the ASCII text file; 
ii) the date of creation; and 
iii) the size of the ASCII text file in bytes; 
b) on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying: 
i) the name of the ASCII text file; 
ii) the date of creation; and 
iii) the size of the ASCII text file in bytes; 
c) via EFS-Web as a PDF (not recommended); or 
d) on paper. 
2) 37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824. 
a) If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required. 
b) If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical. 
c) If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical. 

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure and the CRF is defective. 
Required response - Applicant must provide: 
• A "Sequence Listing" part of the disclosure, as described above in item 1); together with 
• An amendment specifically directing its entry into the application; 
• A statement that the "Sequence Listing" includes no new matter; and 
• A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
• If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 

- A copy of the amended specification without markings (clean version); and 
- A statement that the substitute specification contains no new matter. 
             If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and 
A statement according to item 2) b) or c) above. 
              If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose). 
Also, sequences appearing in the specification  and claims are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). 
In the instant case, in claim 1, one amino acid sequence is disclosed without SEQ ID NO identification; 
In claim 3, one amino acid sequence is disclosed without SEQ ID NO identification. 
At page 2, [0007], line 4, one amino acid sequence (Formula 1) is disclosed without SEQ ID NO identification.
At page 3, [0008], line 4, one amino acid sequence (Formula 1) is disclosed without SEQ ID NO identification.
At page 4,  [0008], lines 1 and 12, one amino acid sequence (Formula 1) is each of claims 1 and 12 is disclosed without SEQ ID NO identification.
At page 5, line 6, one amino acid sequence (Formula 1) is each of claims 1 and 12 is disclosed without SEQ ID NO identification.
	At page 14, lines 15-18, one amino acid sequence is each of claims 1 and 12 is disclosed without SEQ ID NO identification.
Applicant must provide: a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter. 

		  
Objection to specification

    PNG
    media_image1.png
    138
    652
    media_image1.png
    Greyscale
         The information set forth at page 17 (last 4 lines, see below ) in the specification  needs to be clarified because the information provided at page 7 is vague and not readable.

   
               Claim   Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The applied reference has a common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US20160121025 (‘025) in view of US 20130071441 (‘441).

Claim  interpretation:
The phase (claim 1) “…immersing the cell sheet in polypeptide in solution state…” is given broadest reasonable interpretation (BRI) as encompassing mixing the polypeptide in solution state with the cell sheet.   
The  limitation “same molecular weight distribution being 80% or more by mass ratio” (claim 1) is given BRI as follows.
The specification defines that “the molecular weight distribution (of Formula 1) is measure by gel permeation chromatography (GPC), a peak area of a maximum molecular weight is equal to or greater than 80% of the total peak area of all molecular weights” ([0013], lines 6-8, instant specification), and the specification at [0054] at page 14 provides example of measurement of molecular weight distribution of recombinant gelatin that is “CBE3” which has structure: GAP[(GXY)63]3G (SEQ ID NO: 11) having molecular weight 51.6 kD and having the amino acid sequence (see page 14, the specification; and see below for further discussion of the “amino acid sequence” of “CBE3”), the result of said measurement shown in Figure 1 indicates that the occupancy ratio of the first (main) peak is 92.1%  and second peak 7.9% wherein CBE3 has a molecular weight peak taking up 92% of all peaks as a peak having a high occupancy ratio, i.e., the CBE3 peak area of a maximum molecular weight (51.6 KD) is greater than 80% of the total peak area  (first and second peaks of CBE3) of the molecular weights. Thus, the recombinant CBE3 (p.13, last line, the specification) satisfies the limitation “same molecular weight distribution being 80% or more by mass ratio” in claim 1.
The gelatin “CBE3” has the precise chemical structure GAP[(GXY)63]3, that is identical the “Formula 2” (claim 2) which reads on instant “Formula  1” (claim 1) that  is a generic peptide sequence, and since CBE3 (‘441) has the amino acid sequence “GAP(GAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPG LQGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGER GAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGL QGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPP)3G”  (MW: 51.6 KD, see Example 1, ‘441) has 100% sequence identity to the instant amino acid sequence of CBE3 (MW: 51.6 KD) disclosed at page 14 of instant specification. Thus, if the prior art discloses the “CBE3” gelatin polypeptide having said structure “GAP[(GXY)63]3” or having SEQ ID NO:1 that reads on said “GAP[(GXY)63]3”,   the prior art will teach the limitation of claim 1 “…same molecular weight distribution being 80% or more by mass ration”. Therefore, the following rejections are applied.
 
 ‘025 teaches a method of stacking cell sheets (layered cell sheets) comprising adding to cell sheets a phosphate buffer solution (PBS) in which gelatin hydrogel can be either  dissolved  or alternatively gelation hydrogel can be dispersed, wherein the gelatin hydrogel is dissolved in the solution   at nay concentration and used; these teachings are set forth at [0108], lines 6-10 
In addition, ‘025 teaches that the  cell sheet with gelatin hydrogel is useful for cell transplantation therapeutics ([0007] and [0002], ‘025).
Yet,  ‘025 does not expressly teach that the gelatin polypeptide has the Formula 1 (claim 1) which solution state is used for immersing the cell sheet discussed above, and that the polypeptide has same molecular weight distribution being 80% or more by mass ratio (claim 1). 
The closely related gelatin art (‘441) teaches cell constructs (for cell transplantation) comprising plural polymer blocks and plural cells, wherein the polymer blocks are placed in each of spaces between  the plural cells ( [0157], ‘441 wherein plural cells form layered plural cell sheet ([0160], line 4, ‘441)  wherein the polymer block is a recombinant peptide ([0032], lines 1-2, ‘441) which is the recombinant gelatin (claim 2) ([0087], lines 6-8, ‘441), as applied to claims 1 and 2.
 ‘441 further teaches that the cell aggregate (for cell transplantation) contains the polymer blocks of the cell construct ([0159], lines 4-6, ‘441) wherein the ’Polymer” is  a recombinant peptide ; most preferably, is the recombinant gelatin (see [0032], lines 1-2; and [0087], lines 5-8, ‘441), suggesting that the polymer-block of ‘411 is the gelatin-block or gelatin micro-block (see above discussion). The “cell aggregate” is in a shape of layer of plural “cell sheets” ([0161], ‘441). These together suggest that the “cell sheets” comprise gelatin micro-block amino acid sequence. 
 ‘441 teaches the “cell construct” comprises “polymer blocks” having biocompatibility and cells which are arranged for cell transplantation process (ref claims 1-3 and 5 of ‘441; and [0027], ‘441), wherein the “polymer block” is a recombinant (gelatin like) peptide having formula as discussed below. Thus, the cell construct comprising the polymer blocks that are the recombinant peptides reads on instant cell sheet (claim 1). 
The “cell construct” comprises biocompatible “polymer blocks”  and cells ([0081, ‘441). Further, ‘441 teaches incubating the polymer blocks with a culture solution containing the cells to resulted in the cell construct for said cell transplantation ([0029], lines 8-11; and [0137], lines 5-8, ‘441); wherein the polymer of the “polymer block” is a recombinant peptide has formula:  A-[(Gly-X-Y)n]m-B wherein X and Y is independently amino acid, n is 3 to 100, m is 2 to 10 (see [0032], ‘442; and ref claim 5 of ‘441). The formula (‘441) is equal to instant Formula 1 of claim 1.  
The peptide is recombinant gelatin (claim 2) ([0087], lines 6-8, ‘441). The recombinant peptide has amino acid sequence of SEQ ID NO:1 ([0032], lines 21-22, and [0171], ‘441; and ref claim 6 of ‘441) which has 100% sequence identity to instant SEQ ID NO:1 (claims 4, 5) (see sequence alignment below, wherein Db is SEQ ID NO:1 of ‘441 and Qy is instant SEQ ID NO:1).
	

SEQ ID NO 1;  LENGTH: 571
ORGANISM: Artificial Sequence
FEATURE: Synthetic polypeptide
  Query Match  100.0%;  Length 571;

Qy          1 GAPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPGLQGMPGERGAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GAPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPGLQGMPGERGAA 60

Qy         61 GLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAAGLPGPKGERGDAGPKGAD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAAGLPGPKGERGDAGPKGAD 120

Qy        121 GAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAP 180

Qy        181 GKDGVRGLAGPPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPGLQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GKDGVRGLAGPPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGAPGLQ 240

Qy        241 GMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAAGLPGPKGER 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAAGLPGPKGER 300

Qy        301 GDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLPGPKGERGDA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLPGPKGERGDA 360

Qy        361 GPKGADGAPGKDGVRGLAGPPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGAD 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GPKGADGAPGKDGVRGLAGPPGAPGLQGAPGLQGMPGERGAAGLPGPKGERGDAGPKGAD 420

Qy        421 GAPGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GAPGAPGLQGMPGERGAAGLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGERGAA 480

Qy        481 GLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GLPGPKGERGDAGPKGADGAPGKDGVRGLAGPIGPPGPAGAPGAPGLQGMPGERGAAGLP 540

Qy        541 GPKGERGDAGPKGADGAPGKDGVRGLAGPPG 571
              |||||||||||||||||||||||||||||||
Db        541 GPKGERGDAGPKGADGAPGKDGVRGLAGPPG 571
 
Preferably, the peptide polymer has the formula: “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly”  (claim 3) that is known as “CBE3”(see [0032], lines 14-20; and [0169],  ‘441) which is equal to instant formula 2 of claim 3. The chemical structure of the prior art CBE3 (‘441) is identical to the structure of instant Formula 2 (i.e., “CBE3”) “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly” which the amino acid sequence is identical to the corresponding instant CBE3 (claims 1, 3) having the same formula “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly” (see the above Claim Interpretation).  Per the above claim interpretation, said prior art “CBE3” meets the instant limitation “same molecular weight distribution being 80% or more by mass ratio” in claim 1.
 
Thus, it would have been prima facie obvious for one of ordinary skill in the art to use the recombinant gelatin polypeptide “CBE3” (‘441) to prepared the gelatin hydrogel in solution state for making the layered cell sheets  (‘025) because of the following reasons.

Regarding the limitation “…immersing the cell sheet in a polypeptide which is represented by the following Formula 1 in solution state”, the obviousness of this limitation is the following (it is noted herein that the ‘441 has taught Formula 1 of claim 1).
Although at [0108] ‘025 teaches adding the PBS buffer solution to cell sheet  wherein the “gelatin hydrogel” is dispersed in the solution, ‘025 additionally teaches that the gelatin hydrogel can be dissolved in an isotonic solution (which is the PBS buffer solution) at any concentration  and used ([0108], lines 17-22, ‘025), suggesting that the gelatin polypeptide can be “dissolved” rather than “dispersed” in the solution for said adding to the cell sheet. Thus, it would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to prepare a gelatin solution in which gelatin hydrogel is dissolved for immersing the cell sheet.
Additionally, one of ordinary skill in the art would have readily considered to use the recombinant gelatin polypeptide “CEB3” in the place of the “gelatin” hydrogel (‘025) for immersing the cell sheet  because of the reasons below. 
‘441 has taught a recombinant gelatin polypeptide called “CBE3” having the formula “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly” ([0168]-[0169], ‘411) and  having amino acid sequence of SEQ ID NO:1 ([0032] and [0171], ‘441) which has 100% sequence identity to instant SEQ ID NO:1, and has taught  that the recombinant  “CBE3” polypeptide (that is polymer block for the cell construct in ‘411 reference)  has biocompatibility for cell adhesion ([0032], lines 1-4, ‘441) and that SEQ ID NO:1 polypeptide is suitable for making the cell construct  for cell transplantation ([0032], lines 21-27, ‘441) which is the common subject matter of ‘025.
Similar to’441, the reference  ‘025 also concerns about  the gelatin hydrogel being biocompatible ([0050], lines 1 and 6-7, ‘025), and teaches that the “gelatin” is a denatured collagen which is recombinantly made ([0053], lines 1-2 and 5-7, ‘025). This  suggests that the gelatin polypeptide of ‘025 is a recombinant polypeptide. Since the recombinant “CBE3” polypeptide (having SEQ ID NO:1) has been known to be biocompatible and suitable for making cell construct comprising cell layers (i.e., cell sheets) (see [0024], last 3 lines, ‘411) for cell transplantation ([0032], ‘441), it would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to choose and use the recombinant “CBE3” polypeptide to substitute for the “gelatin” of ‘025 and to prepare the isotonic solution in which the CBE3” is dissolved for immersing the cell sheet in order for cell transplantation therapies such as cell replacement therapy (see [0044] and [0129], ‘025) with reasonable expectation of success. 
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.  

s  6-8 are  rejected under 35 U.S.C. 103 as being unpatentable over US20160121025 (‘025) in view of US 20130071441 (‘441), as applied to claim 1 from which claims 7-8 depend, and further in view of Ohyabu et al. (J. Biosci. Bioeng. (2014) 118(1) 112-115). 
The teaching of claim 1 by ‘025 and ‘441 has been set forth above.  
Yet, ‘025 and ‘441 do not expressly teach the process  of claims 7 and 8 involving in the different temperatures recited in the claims nor polypeptide is gel at the time of transport in claim 6.
The obviousness of the limitation (claim 1) as to immersing the cell sheet in a polypeptide in solution state  has been established by the combined teachings of ‘025 and ‘4111 (see above corresponding discussion).  In addition, ‘025 teaches adding the PBS solution containing gelatin hydrogel onto cell sheet surface and allowing them to stand at 37 [Symbol font/0xB0]C for 10 or more minutes wherein the hydrogen  undergo swelling in the solution ([0108], ‘025) which is applied to “immersing the cell sheet in a polypeptide in solution state at 25 [Symbol font/0xB0]C or higher” (claims 7, 8) wherein gelatin is a recombinant gelatin such as CBE3 (claim 8) which has been taught by ‘441 (see above discussion). 
        Also, ‘025 teaches that the room temperature (which is considered to be 25 [Symbol font/0xB0]C or high) is a returning temperature  for obtaining a cell sheet which has been subjected to a different temperature treatment (see [0119], lines 12-15, ‘025), as applied to  instant “returning the polypeptide to a solution at 25 [Symbol font/0xB0]C or higher” (claims 7, 8) (see also the further discussion below). 
        However, ‘025 does not expressly teach that the cell sheet is in the solution in which the polypeptide is in “gel state” at 4 [Symbol font/0xB0]C or lower (claims 7, 8).  
        At page 114, left col., 2nd paragraph, the relative art “Ohyabu” teaches the physical property of gelatin, i.e.,  the fluidity of gelatin solution at 37 C, rapid gelation by decreasing temperature, and rapid melting of gels by increasing temperature to 37 C wherein said property  is essential for a “cell transportation carrier”, and Ohyabu further teaches that the first stage of cell transportation is allowing cell culture solution containing gelatin (that is in a solution state)  stays at 37 C (which reads on instant “immersing the cell sheet in a polypeptide in solution state at 25 C or higher” in claims 7, 8), and then, the solution containing cells and fluidity of gelation solution can be placed in a refrigerator (which temperature is considered to be 4 C or lower); this stage of the cell transportation allows encapsulating cells (applied to  instant “cell sheet”) in a rigid gelatin hydrogel which offers an advantage to eliminate shear stresses generated by turbulence of the containers during said cell transportation (which reads on “transporting the cell sheet wherein the polypeptide in gel state at 4 C or lower”  in claims 7, 8 and is applied to “the polypeptide is gel at the time of transport in claim 6).
Since the gelatin carrier is expected to contribute to tissue engineering and regenerative
medicine, where differentiated cells and stem cells can be transported between laboratories and hospitals (p.115, left col., 3rd paragraph, Ohyabu), and since the gelatin has been known to be C or lower (gelation state) to room temperature or 37 C at which condition, gelatin carrier becomes solution state of fluidity immediately prior to said “cell transplantation” (‘441)  which reads on instant “returning the polypeptide to a solution at 25 C or higher (claims 7, 8). 
One skilled in the art would have done so by using the gelatin hydrogel as carrier (wherein the gelatin polypeptide is the recombinant gelatin having the formula Gly-Ala-Pro-[(Gly-X-Y)63]3-Gly and SEQ ID NO:1 as taught by [0032], ‘441)  for the “cell transportation” (Ohyabu), in order to ensure minimization of unwanted “shear stresses” on cell sheet during the “cell transportation”  as taught by Ohyabu  (see above) thereby achieving a desired cell transplantation such as effective cardiomyocyte sheets in cell replacement therapies ([0002], [0005] and [0007]; and Example 2, ‘025) after  the cell sheet has been transported to a medical unit for said cell transplantation with reasonable expectation of success. 
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.
Claim Rejection –Obviousness Type Double Patenting 
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

[1] Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6  of U.S. Patent No. 9211266 (‘266) in view of US20160121025 (‘025), US 20130071441 (‘441) and Ohyabu et al. (J. Biosci. Bioeng. (2014) 118(1) 112-115). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claims 1-6 of ‘266 claims a cell construct for cell transplantation, which comprises polymer blocks of biodegradable material wherein the polymer block  is a recombinant peptide and cells, wherein the plural polymer blocks are arranged in spaces between the plural cells, wherein the recombinant peptide  has formula:  A-[(Gly-X-Y)n]m-B wherein X and Y is independently amino acid, n is 3 to 100, m is 2 to 10, and said peptide has the amino acid sequence of SEQ ID NO:1 that has 100% sequence identity to instant SEQ ID NO:1, which is the common subject matter of the instant claims 1 and 3-5.
Although ‘266  does not expressly claim immersing the cell sheet in a polypeptide  in solution state, closely related art (‘025) at [0108] teaches the use of the PBS buffer solution in which the “gelatin hydrogel” is dispersed for adding it to the cell sheet, ‘025 additionally teaches that the gelatin hydrogel can be dissolved in an isotonic solution (which is the PBS buffer solution) at any concentration  and used ([0108], lines 17-22, ‘025) and adding the solution of gelatin hydrogel to cell sheet ([0108], lines 6-10, ‘025), suggesting that the gelatin polypeptide can be “dissolved” rather than “dispersed” in the solution for said adding to the cell sheet. Thus, it would have been obvious for one of ordinary skill in the art to prepare a gelatin solution in which gelatin hydrogel is dissolved for immersing the cell sheet.
Thus, one of ordinary skill in the art would have readily considered to use the recombinant gelatin polypeptide “CEB3” having SEQ ID NO:1 (‘266) in the place of the “gelatin” hydrogel (‘025) for immersing the cell sheet  because of the reasons below. 
‘441 has taught a recombinant gelatin polypeptide called “CBE3” having the formula “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly” ([0168]-[0169], ‘411) and  having amino acid sequence of SEQ ID NO:1 ([0032] and [0171], ‘441) which has 100% sequence identity to SEQ ID NO:1 of ‘266, and has taught  that the recombinant  “CBE3” polypeptide (that is polymer block for the cell construct in ‘411 reference)  has biocompatibility for cell adhesion ([0032], lines 1-4, ‘441) and that SEQ ID NO:1 polypeptide is suitable for making the cell construct  for cell transplantation ([0032], lines 21-27, ‘441) which is the common subject matter of ‘025 and ‘266.
266) to substitute for the “gelatin” (‘025) and to prepare the isotonic solution in which the CBE3” is dissolved for immersing the cell sheet in order for cell transplantation (claim 1 of ‘266) with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the immersing the cell sheet in a polypeptide in solution state (instant claim 1)  prima facie obvious.  
Regarding instant claims 6-8, ‘266 do not expressly teach the process  of claims 7 and 8 involving in the different temperatures recited in the claims nor polypeptide is gel at the time of transport in claim 6. However, the related gelatin art (Ohyabu, at page 114, left col., 2nd paragraph) teaches the physical property of gelatin, i.e.,  the fluidity of gelatin solution at 37 C, rapid gelation by decreasing temperature, and rapid melting of gels by increasing temperature to 37 C wherein said property  is essential for a carrier of “cell transportation”, wherein the first stage of the “cell transportation” is allowing cell culture solution containing gelatin (that is in a solution state)  stays at 37 C (which reads on instant “immersing the cell sheet in a polypeptide in solution state at 25 C or higher” in claims 7, 8), and then, the solution containing cells and fluidity of gelation solution can be placed in a refrigerator (which temperature is considered to be 4 C or lower); this stage of the cell transportation allows encapsulating cells (applied to  “cell sheet” of instant claim 1) in a rigid gelatin hydrogel which offers an advantage to eliminate shear stresses generated by turbulence of the containers during said cell transportation which reads on “transporting the cell sheet wherein the polypeptide in gel state at 4 C or lower”  in claims 7, 8 and is applied to “the polypeptide is gel at the time of transport in claim 6.
Since the gelatin carrier is expected to contribute to tissue engineering and regenerative
medicine, where differentiated cells and stem cells can be transported between laboratories and hospitals (p.115, left col., 3rd paragraph, Ohyabu), and since the gelatin has been known to be useful for cell transplantation ([0032], ‘441) by holding cells on cell sheet wherein, preferably, gelatin hydrogel is useful for cell transplantation (abstract, Example 2, and [0002], ‘025) which is the common subject matter of ‘266,  it would have been prima facie obvious for  one of ordinary skill in the art before the effective filing date of the claimed invention to bring back the temperature from  4 C or lower (gelation state) to room temperature or 37 C at which condition, gelatin carrier becomes solution state of fluidity immediately prior to said “cell transplantation” (‘441)  which reads on instant “returning the polypeptide to a solution at 25 C 7, 8). Thus, instant claims 6-8 are prima facie obvious over the claims of ‘266 in combination with Ohyabu, ‘025 and ‘441.
	Thus, the instant  claims and the claims of ‘266 discussed above are not patentably distinct from each other.

[2] Claims  1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6  of U.S. Patent No. 11027044 (‘044) in view of US20160121025 (‘025), US 20130071441 (‘441) and Ohyabu et al. (J. Biosci. Bioeng. (2014) 118(1) 112-115).. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claims 1-6 of ‘044 claims a method for producing a sheet-like cell structure, comprising: adding a biocompatible macromolecular block, a cell, and a liquid medium and immersing the biocompatible macromolecular block which is recombinant  gelatin and cell wherein the gelatin has the amino acid sequence of SEQ ID NO:1 that has 100% sequence identity to instant SEQ ID NO:1, and wherein the SEQ ID NO:1 reads on instant Formula 1 set forth in instant claim 1. Thus, the claims of ‘044 disclose  the common subject matter of the instant claims 1-5.
Although ‘’044  does not expressly claim immersing (embedding) the cell sheet in the peptide, closely related art (‘025) at [0108] teaches the use of the PBS buffer solution in which the “gelatin hydrogel” is dispersed for adding it to the cell sheet, ‘025 additionally teaches that the gelatin hydrogel can be dissolved in an isotonic solution (which is the PBS buffer solution) at any concentration  and used ([0108], lines 17-22, ‘025) and adding the solution of gelatin hydrogel to cell sheet ([0108], lines 6-10, ‘025), suggesting that the gelatin polypeptide can be “dissolved” rather than “dispersed” in the solution for said adding to the cell sheet. Thus, it would have been obvious for one of ordinary skill in the art to prepare a gelatin solution in which gelatin hydrogel is dissolved for immersing the cell sheet.
Thus, one of ordinary skill in the art would have readily considered to use the recombinant gelatin polypeptide “CEB3” having SEQ ID NO:1 (‘044) in the place of the “gelatin” hydrogel (‘025) for immersing the cell sheet  because of the reasons below. 
‘441 has taught a recombinant gelatin polypeptide called “CBE3” having the formula “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly” ([0168]-[0169], ‘411) and  having amino acid sequence of SEQ ID NO:1 ([0032] and [0171], ‘441) which has 100% sequence identity to SEQ ID NO:1 of ‘044, and has taught  that the recombinant  “CBE3” polypeptide (that is polymer block for the cell construct in ‘411 reference)  has biocompatibility for cell adhesion ([0032], lines 1-4, ‘441) and that SEQ ID NO:1 polypeptide is suitable for making the cell construct  for cell transplantation ([0032], lines 21-27, ‘441) which is the common subject matter of ‘025.
Similar to ‘411, the reference  ‘025 also concerns about  the gelatin hydrogel being biocompatible ([0050], lines 1 and 6-7, ‘025) which is the common subject matter of ‘044 (see claim 1 of ‘044), and teaches that the “gelatin” is a denatured collagen which is recombinantly 044) to substitute for the “gelatin” (‘025) and to prepare the isotonic solution in which the CBE3” is dissolved for immersing the cell sheet in order for cell transplantation  with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the immersing the cell sheet in a polypeptide in solution state (instant claim 1)  prima facie obvious.
Regarding instant claims 6-8, ‘044 do not expressly teach the process  of claims 7 and 8 involving in the different temperatures recited in the claims nor polypeptide is gel at the time of transport in claim 6. However, the related gelatin art (Ohyabu, at page 114, left col., 2nd paragraph) teaches the physical property of gelatin, i.e.,  the fluidity of gelatin solution at 37 C, rapid gelation by decreasing temperature, and rapid melting of gels by increasing temperature to 37 C wherein said property  is essential for a carrier of “cell transportation”, wherein the first stage of the “cell transportation” is allowing cell culture solution containing gelatin (that is in a solution state)  stays at 37 C (which reads on instant “immersing the cell sheet in a polypeptide in solution state at 25 C or higher” in claims 7, 8), and then, the solution containing cells and fluidity of gelation solution can be placed in a refrigerator (which temperature is considered to be 4 C or lower); this stage of the cell transportation allows encapsulating cells (applied to  “cell sheet” of instant claim 1; it is noted that ‘044 has disclosed the “sheet-like cell structure”) in a rigid gelatin hydrogel which offers an advantage to eliminate shear stresses generated by turbulence of the containers during said cell transportation which reads on “transporting the cell sheet wherein the polypeptide in gel state at 4 C or lower”  in claims 7, 8 and is applied to “the polypeptide is gel at the time of transport in claim 6.
Since the gelatin carrier is expected to contribute to tissue engineering and regenerative
medicine, where differentiated cells and stem cells can be transported between laboratories and hospitals (p.115, left col., 3rd paragraph, Ohyabu), and since the gelatin has been known to be useful for cell transplantation ([0032], ‘441) by holding cells on cell sheet wherein, preferably, gelatin hydrogel is useful for cell transplantation (abstract, Example 2, and [0002], ‘025),  it would have been prima facie obvious for  one of ordinary skill in the art before the effective filing date of the claimed invention to bring back the temperature from  4 C or lower (gelation state) to room temperature or 37 C at which condition, gelatin carrier becomes solution state of fluidity immediately prior to said “cell transplantation” (‘441)  which reads on instant “returning the polypeptide to a solution at 25 C or higher (claims 7, 8). Thus, instant claims 6-8 are prima facie obvious over the claims of ‘044 in combination with Ohyabu, ‘441 and ‘025.
  


	[3] Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-13 of copending Application No. 16870388 (‘388) in view of US20160121025 (‘025), US 20130071441 (‘441) and Ohyabu et al. (J. Biosci. Bioeng. (2014) 118(1) 112-115). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
	Claims 1 and 11-13 of ‘388 claim a method of producing an insulin producing cell comprising biocompatible macromolecular block and plurality of mesenchymal stem cell  wherein biocompatible macromolecular block is a recombinant peptide are arranged in a gap between the cells. Said  recombinant peptide  has formula:  A-[(Gly-X-Y)n]m-B wherein X and Y is independently amino acid, n is 3 to 100, m is 2 to 10, and said peptide has the amino acid sequence of SEQ ID NO:1 that has 100% sequence identity to instant SEQ ID NO:1, which is the common subject matter of the instant claims 1 and 3-5.
Although ‘’388  does not expressly claim immersing (embedding) the cell sheet in the peptide, closely related art (‘025) at [0108] teaches the use of the PBS buffer solution in which the “gelatin hydrogel” is dispersed for adding it to the cell sheet, ‘025 additionally teaches that the gelatin hydrogel can be dissolved in an isotonic solution (which is the PBS buffer solution) at any concentration  and used ([0108], lines 17-22, ‘025) and adding the solution of gelatin hydrogel to cell sheet ([0108], lines 6-10, ‘025), suggesting that the gelatin polypeptide can be “dissolved” rather than “dispersed” in the solution for said adding to the cell sheet. Thus, it would have been obvious for one of ordinary skill in the art to prepare a gelatin solution in which gelatin hydrogel is dissolved for immersing the cell sheet.
Thus, one of ordinary skill in the art would have readily considered to use the recombinant gelatin polypeptide “CEB3” having SEQ ID NO:1 (‘388) in the place of the “gelatin” hydrogel (‘025) for immersing the cell sheet  because of the reasons below. 
‘441 has taught a recombinant gelatin polypeptide called “CBE3” having the formula “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly” ([0168]-[0169], ‘411) and  having amino acid sequence of SEQ ID NO:1 ([0032] and [0171], ‘441) which has 100% sequence identity to SEQ ID NO:1 of ‘388, and has taught  that the recombinant  “CBE3” polypeptide (that is polymer block for the cell construct in ‘411 reference)  has biocompatibility for cell adhesion ([0032], lines 1-4, ‘441) and that SEQ ID NO:1 polypeptide is suitable for making the cell construct  for cell transplantation ([0032], lines 21-27, ‘441) which is the common subject matter of ‘025.
Similar to ‘411, the reference  ‘025 also concerns about  the gelatin hydrogel being biocompatible ([0050], lines 1 and 6-7, ‘025) which is the common subject matter of ‘388 (see 388), and teaches that the “gelatin” is a denatured collagen which is recombinantly made ([0053], lines 1-2 and 5-7, ‘025). This  suggests that the gelatin polypeptide of ‘025 is a recombinant polypeptide. Since the recombinant “CBE3” polypeptide (having SEQ ID NO:1) has been known to be biocompatible and suitable for making cell construct comprising cell layers (i.e., cell sheets) (see [0024], last 3 lines, ‘411) for cell transplantation ([0032], ‘441), it would have been prima facie obvious for one of ordinary skill in the art to choose and use the recombinant “CBE3” polypeptide having SEQ ID NO:1 (‘388) to substitute for the “gelatin” (‘025) and to prepare the isotonic solution in which the CBE3” is dissolved for immersing the cell sheet in order for cell transplantation  with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the immersing the cell sheet in a polypeptide in solution state (instant claim 1)  prima facie obvious.  
Regarding instant claims 6-8, ‘388 do not expressly teach the process  of claims 7 and 8 involving in the different temperatures recited in the claims nor polypeptide is gel at the time of transport in claim 6. However, the related gelatin art (Ohyabu, at page 114, left col., 2nd paragraph) teaches the physical property of gelatin, i.e.,  the fluidity of gelatin solution at 37 C, rapid gelation by decreasing temperature, and rapid melting of gels by increasing temperature to 37 C wherein said property  is essential for a carrier of “cell transportation”, wherein the first stage of the “cell transportation” is allowing cell culture solution containing gelatin (that is in a solution state)  stays at 37 C (which reads on instant “immersing the cell sheet in a polypeptide in solution state at 25 C or higher” in claims 7, 8), and then, the solution containing cells and fluidity of gelation solution can be placed in a refrigerator (which temperature is considered to be 4 C or lower); this stage of the cell transportation allows encapsulating cells (applied to  “cell sheet” of instant claim 1) in a rigid gelatin hydrogel which offers an advantage to eliminate shear stresses generated by turbulence of the containers during said cell transportation which reads on “transporting the cell sheet wherein the polypeptide in gel state at 4 C or lower”  in claims 7, 8 and is applied to “the polypeptide is gel at the time of transport in claim 6.
Since the gelatin carrier is expected to contribute to tissue engineering and regenerative
medicine, where differentiated cells and stem cells can be transported between laboratories and hospitals (p.115, left col., 3rd paragraph, Ohyabu), and since the gelatin has been known to be useful for cell transplantation ([0032], ‘441) by holding cells on cell sheet wherein, preferably, gelatin hydrogel is useful for cell transplantation (abstract, Example 2, and [0002], ‘025),  it would have been prima facie obvious for  one of ordinary skill in the art before the effective filing date of the claimed invention to bring back the temperature from  4 C or lower (gelation state) to room temperature or 37 C at which condition, gelatin carrier becomes solution state of fluidity immediately prior to said “cell transplantation” (‘441)  which reads on instant “returning the polypeptide to a solution at 25 C or higher (claims 7, 8). Thus, instant claims 6-8 are prima facie obvious over the claims of ‘388 in combination with Ohyabu, ‘025 and ‘441.



[4] Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 16 of U.S. Patent No. 10471180 (‘180) in view of US20160121025 (‘025),US Pat. No. 8137964 (‘964) and Ohyabu et al. (J. Biosci. Bioeng. (2014) 118(1) 112-115).. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claims 1-3 and 16 of ‘180 claim  a method of cell transplantation comprising transplanting the cell structure  into a subject site, wherein the cell structure comprises   
biocompatible macromolecular block and at least one kind of cell and has voids and in which a plurality of the biocompatible macromolecular blocks are arranged in gaps between a plurality of the cells, wherein the biocompatible macromolecular block is a recombinant gelatin peptide that has the amino acid sequence of SEQ ID NO:1 that has 100% sequence identity to instant SEQ ID NO:1, and wherein the SEQ ID NO:1 reads on instant Formula 1 set forth in instant claim 1. Thus, the claims of ‘044 disclose  the common subject matter of the instant claims 1-5.
Although ‘180  does not expressly claim immersing (embedding) the cell sheet in the peptide, closely related art (‘025) at [0108] teaches the use of the PBS buffer solution in which the “gelatin hydrogel” is dispersed for adding it to the cell sheet, ‘025 additionally teaches that the gelatin hydrogel can be dissolved in an isotonic solution (which is the PBS buffer solution) at any concentration  and used ([0108], lines 17-22, ‘025) and adding the solution of gelatin hydrogel to cell sheet ([0108], lines 6-10, ‘025), suggesting that the gelatin polypeptide can be “dissolved” rather than “dispersed” in the solution for said adding to the cell sheet. Thus, it would have been obvious for one of ordinary skill in the art to prepare a gelatin solution in which gelatin hydrogel is dissolved for immersing the cell sheet.
Thus, one of ordinary skill in the art would have readily considered to use the recombinant gelatin polypeptide “CEB3” having SEQ ID NO:1 (‘180) in the place of the “gelatin” hydrogel (‘025) for immersing the cell sheet  because of the reasons below. 
‘441 has taught a recombinant gelatin polypeptide called “CBE3” having the formula “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly” ([0168]-[0169], ‘411) and  having amino acid sequence of SEQ ID NO:1 ([0032] and [0171], ‘441) which has 100% sequence identity to SEQ ID NO:1 of ‘180, and has taught  that the recombinant  “CBE3” polypeptide (that is polymer block for the cell construct in ‘411 reference)  has biocompatibility for cell adhesion ([0032], lines 1-4, ‘441) and that SEQ ID NO:1 polypeptide is suitable for making the cell construct  for cell transplantation ([0032], lines 21-27, ‘441) which is the common subject matter of ‘025 and ‘180.
Similar to ‘411, the reference  ‘025 also concerns about  the gelatin hydrogel being biocompatible ([0050], lines 1 and 6-7, ‘025) which is the common subject matter of ‘180 (see claims 1 and 7 of ‘180), and teaches that the “gelatin” is a denatured collagen which is 180) to substitute for the “gelatin” (‘025) and to prepare the isotonic solution in which the CBE3” is dissolved for immersing the cell sheet in order for cell transplantation  with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the immersing the cell sheet in a polypeptide in solution state (instant claim 1)  prima facie obvious.  
 Regarding instant claims 6-8, ‘180 do not expressly teach the process  of claims 7 and 8 involving in the different temperatures recited in the claims nor polypeptide is gel at the time of transport in claim 6. However, the related gelatin art (Ohyabu, at page 114, left col., 2nd paragraph) teaches the physical property of gelatin, i.e.,  the fluidity of gelatin solution at 37 C, rapid gelation by decreasing temperature, and rapid melting of gels by increasing temperature to 37 C wherein said property  is essential for a carrier of “cell transportation”, wherein the first stage of the “cell transportation” is allowing cell culture solution containing gelatin (that is in a solution state)  stays at 37 C (which reads on instant “immersing the cell sheet in a polypeptide in solution state at 25 C or higher” in claims 7, 8), and then, the solution containing cells and fluidity of gelation solution can be placed in a refrigerator (which temperature is considered to be 4 C or lower); this stage of the cell transportation allows encapsulating cells (applied to  “cell sheet” of instant claim 1) in a rigid gelatin hydrogel which offers an advantage to eliminate shear stresses generated by turbulence of the containers during said cell transportation which reads on “transporting the cell sheet wherein the polypeptide in gel state at 4 C or lower”  in claims 7, 8 and is applied to “the polypeptide is gel at the time of transport in claim 6.
Since the gelatin carrier is expected to contribute to tissue engineering and regenerative
medicine, where differentiated cells and stem cells can be transported between laboratories and hospitals (p.115, left col., 3rd paragraph, Ohyabu), and since the gelatin has been known to be useful for cell transplantation ([0032], ‘441) by holding cells on cell sheet wherein, preferably, gelatin hydrogel is useful for cell transplantation (abstract, Example 2, and [0002], ‘025) which is the common subject matter of ‘180,  it would have been prima facie obvious for  one of ordinary skill in the art before the effective filing date of the claimed invention to bring back the temperature from  4 C or lower (gelation state) to room temperature or 37 C at which condition, gelatin carrier becomes solution state of fluidity immediately prior to said “cell transplantation” (‘441)  which reads on instant “returning the polypeptide to a solution at 25 C or higher (claims 7, 8). Thus, instant claims 6-8 are prima facie obvious over the claims of ‘180 in combination with Ohyabu, ‘025 and ‘441.

 
[5] Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -7 of copending Application No. 16556645 (‘645) in view of US20160121025 (‘025), US 20130071441 (‘441) and Ohyabu et al. (J. Biosci. Bioeng. (2014) 118(1) 112-115). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
	Claims 1-7 of ‘645 claim a cell structure  embedding agent composition comprising polypeptide formula:  A-[(Gly-X-Y)n]m-B wherein X and Y is independently amino acid, n is 3 to 100, m is 2 to 10, and said peptide has the amino acid sequence of SEQ ID NO:1 that has 100% sequence identity to instant SEQ ID NO:1, wherein cell structure is embedded with cell structure  embedding agent,  which is the common subject matter of the instant claims 1 and 3-5.
Although ‘645 does not expressly claim immersing (embedding) the cell sheet in the peptide, closely related art (‘025) at [0108] teaches the use of the PBS buffer solution in which the “gelatin hydrogel” is dispersed for adding it to the cell sheet, ‘025 additionally teaches that the gelatin hydrogel can be dissolved in an isotonic solution (which is the PBS buffer solution) at any concentration  and used ([0108], lines 17-22, ‘025) and adding the solution of gelatin hydrogel to cell sheet ([0108], lines 6-10, ‘025), suggesting that the gelatin polypeptide can be “dissolved” rather than “dispersed” in the solution for said adding to the cell sheet. Thus, it would have been obvious for one of ordinary skill in the art to prepare a gelatin solution in which gelatin hydrogel is dissolved for immersing the cell sheet.
Thus, one of ordinary skill in the art would have readily considered to use the recombinant gelatin polypeptide “CEB3” having SEQ ID NO:1 (‘645) in the place of the “gelatin” hydrogel (‘025) for immersing the cell sheet  because of the reasons below. 
‘441 has taught a recombinant gelatin polypeptide called “CBE3” having the formula “Gly-Ala-Pro--[(Gly-X-Y)63]3-Gly” ([0168]-[0169], ‘411) and  having amino acid sequence of SEQ ID NO:1 ([0032] and [0171], ‘441) which has 100% sequence identity to SEQ ID NO:1 of ‘645, and has taught  that the recombinant  “CBE3” polypeptide (that is polymer block for the cell construct in ‘411 reference)  has biocompatibility for cell adhesion ([0032], lines 1-4, ‘441) and that SEQ ID NO:1 polypeptide is suitable for making the cell construct  for cell transplantation ([0032], lines 21-27, ‘441) which is the common subject matter of ‘025.
Similar to ‘411, the reference  ‘025 also concerns about  the gelatin hydrogel being biocompatible ([0050], lines 1 and 6-7, ‘025) which is the common subject matter of ‘645 (see claims 5 and 12 of ‘645), and teaches that the “gelatin” is a denatured collagen which is recombinantly made ([0053], lines 1-2 and 5-7, ‘025). This  suggests that the gelatin polypeptide 645) to substitute for the “gelatin” (‘025) and to prepare the isotonic solution in which the CBE3” is dissolved for immersing the cell sheet in order for cell transplantation  with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the immersing the cell sheet in a polypeptide in solution state (instant claim 1)  prima facie obvious.  
 Regarding instant claims 6-8, ‘645 do not expressly teach the process  of claims 7 and 8 involving in the different temperatures recited in the claims nor polypeptide is gel at the time of transport in claim 6. However, the related gelatin art (Ohyabu, at page 114, left col., 2nd paragraph) teaches the physical property of gelatin, i.e.,  the fluidity of gelatin solution at 37 C, rapid gelation by decreasing temperature, and rapid melting of gels by increasing temperature to 37 C wherein said property  is essential for a carrier of “cell transportation”, wherein the first stage of the “cell transportation” is allowing cell culture solution containing gelatin (that is in a solution state)  stays at 37 C (which reads on instant “immersing the cell sheet in a polypeptide in solution state at 25 C or higher” in claims 7, 8), and then, the solution containing cells and fluidity of gelation solution can be placed in a refrigerator (which temperature is considered to be 4 C or lower); this stage of the cell transportation allows encapsulating cells (applied to  “cell sheet” of instant claim 1) in a rigid gelatin hydrogel which offers an advantage to eliminate shear stresses generated by turbulence of the containers during said cell transportation which reads on “transporting the cell sheet wherein the polypeptide in gel state at 4 C or lower”  in claims 7, 8 and is applied to “the polypeptide is gel at the time of transport in claim 6.
Since the gelatin carrier is expected to contribute to tissue engineering and regenerative
medicine, where differentiated cells and stem cells can be transported between laboratories and hospitals (p.115, left col., 3rd paragraph, Ohyabu), and since the gelatin has been known to be useful for cell transplantation ([0032], ‘441) by holding cells on cell sheet wherein, preferably, gelatin hydrogel is useful for cell transplantation (abstract, Example 2, and [0002], ‘025),  it would have been prima facie obvious for  one of ordinary skill in the art before the effective filing date of the claimed invention to bring back the temperature from  4 C or lower (gelation state) to room temperature or 37 C at which condition, gelatin carrier becomes solution state of fluidity immediately prior to said “cell transplantation” (‘441)  which reads on instant “returning the polypeptide to a solution at 25 C or higher (claims 7, 8). Thus, instant claims 6-8 are prima facie obvious over the claims of ‘645 in combination with Ohyabu, ‘025 and ‘441.
Thus, the instant  claims and the claims of ‘645 discussed above are not patentably distinct from each other.

Conclusion			
 No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/Samuel  W. Liu/
Examiner, Art Unit 1656
June 15, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600